 HOME COMFORT PRODUCTS CO.597Home Comfort Products Co.andOil,Chemical andAtomicWorkers International Union,AFL-CIO.Cases 38-CA-678 and 38-RC-688January 8, 1970DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSOn September 26, 1969, Trial Examiner MiltonJanus issued his Decision and Report on Objectionsto Election in the above-entitled proceedings, findingthat Respondent had engaged in and was engagingincertainunfair labor practices alleged in thecomplaint and recommending that it cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision.He also found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended dismissalof those allegations. The Trial Examiner furtherfound merit in the objections by the Union to theelection in Case 38-RC-688, conducted on July 18,1969, and recommended that the election be setasideand that a new election be conducted.Thereafter,Respondent and the General Counseleach filed exceptions to the Decision and briefs insupport of their exceptions. The General Counselalso filed a brief in support of part of the TrialExaminer's Decision. Respondent filed a brief inanswer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and Report on Objections toElection, the exceptions, the briefs, and the entirerecord in thesecases,andherebyadopts thefindings, conclusions and recommendations of theTrial Examiner, as modified herein.The amended complaint alleged that Respondent,by its officials, Lester Smith and Wayne Walker, onor about July 12, threatened physical harm andother reprisals to employees because of their unionsupport and activities. The Trial Examiner foundthat at a company picnic Respondent's PresidentSmithmade a statement to nonemployee FredBegner, the husband of employee Patricia Begner,thatwould reasonably tend to intimidateMrs.Begner and other plant employees in violation ofSection 8(a)(1). Respondent excepts, contending thatthe conversation between Smith and Fred Begner180 NLRB No. 89was at most a personal quarrel without anyrelationship to employee rights guaranteed by theAct.We find merit in this exception.At a company picnic held on July 12, 1968,Respondent's Secretary-TreasurerWalker engagedFredBegner,whowas not an employee ofRespondent but the husband of employee PattyBegner,in small talk about his job and then askedhim what he thought about the union situation inthe plant. Begner did not answer, but left to find hiswife and tell her what Walker had just said to him.On receiving the report from her husband, Mrs.Begner went to President Smith to complain aboutWalker's question to her husband. Smith calledWalker over and Begner joined the discussion whichbecame somewhat heated. Smith told Begner that hewould appreciate it ifBegnerkept his nose out oftheCompany's business since he was not anemployee.ApparentlyBegner resentedSmith'sremarks and asked Smith who he was, "God orsomething to tell me what I could do with my freetime."Smith again told Begner that the latter hadnobusinessinterferingwithHome Comfort'sbusiness and added, "I'll take care of you." Smiththenwalked away fromBegner.Begner followedand asked Smith "what he meant that `he'd takecare of me,' if he was going to kill me or something."Smith did not answer but kept walking away.On these facts the Trial Examiner concluded, "Ido not know what Smith could have meant by the"take care of him" remark - certainly no threat ofphysical harm to FredBegner- but it does have anominous ring to it, and would reasonably tend tointimidateMrs. Begner and other plant employeesinexercisingtheirright to engage in concertedactivities."He therefore held that Smith's remarkwas coercive under Section 8(a)(1).We reverse this holding and find no violation.Smith's remark, as the Trial Examiner found, wasnot a threat of physical harm, as alleged in thecomplaint.Nor can we find it a threat of otherreprisals. Itwas evidently uttered in exasperationbecause the pleasant picnic atmosphere had beendisturbedbyBegner'sconduct.As the TrialExaminer found, its meaning was not apparent.Under these circumstances a finding that the remarkwas coercive and a violation of Section 8(a)(1) is notjustified.TheTrialExaminer recommended that theelection be set aside because of the picnic incidentand one other violation that occurred after theUnion filed its petition.We have found no violationin Smith's statement at the picnic. The only otherallegedviolation in the critical period was onestatement by assistant foreman Maxine DeBord toemployee Patricia Woodruff,in lateMay, that PattyBegner wasanother Union instigator.We find thatthis one statement, made about 7 weeks before theelection, was insufficient to affect the results of theelection.Accordingly,we shall overrule theobjections to the election based on this statement. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall also certifythe resultsof theelection,which establish that a majority of the valid voteswerecast against union representation.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andorders that Respondent, Home Comfort Products,Co.,Princeville,Illinois,itsofficers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as hereinmodified.1.Delete paragraph 1(a) of the Trial Examiner'sRecommended Order and substitute the followingtherefor:"(a) Threatening employees with discharge or theloss or diminution of their benefits; and threateningthem that its plant would be closed down, moved orsold, if activities on behalf of Oil, Chemical andAtomic WorkersInternationalUnion, AFL-CIO, orany other union did notcease,or if a unionsucceededin organizingits plant."2.Delete the first paragraph of the notice andsubstitute the following therefor:WE WILL NOT threaten our employees withdischarge or loss of benefits, or that our plant willclosedown,move or be sold, if activities onbehalf of Oil, Chemical and Atomic WorkersInternationalUnion,AFL-CIO, or any otherunion,do not end or if a union is successful inorganizingthis plant.ITISHEREBY FURTHER ORDEREDthatthecomplaint be, and it hereby is, dismissed, insofar asitallegesunfair labor practices other than thosefound herein by the Board.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots has been cast against representation by eitherOil,Chemical and Atomic Workers InternationalUnion,AFL-CIO, or United Steelworkers ofAmerica,AFL-CIO, and that neither labororganization is the exclusive representative of theemployees in the appropriate unit, within themeaning of Section 9(a) of the National LaborRelations Act, as amended.MEMBERFANNING, concurring in part and dissentingin part:I agree with the majority's affirmance of the TrialExaminer's findings that Respondent in May 1968,immediately following the Union's organizationalcampaign of April 30, embarked upon the followingcoercivecourseofconduct:ForemanLangthreatened employee Patty Begner that her vacationbenefitsmight be diminished or lost if the Unioncame in; Lang coercively interrogated employeeParrot as to whether she had signed a union cardrecently;AssistantforemanDeBord threatenedemployees Davis, Fritz, and Woodruff that certainnamed employees would be discharged if the Unionwon the election and created an impression ofsurveillance by tellingWoodruff that the Companyknewwho the union instigators were,namingemployeesSearleandPattyBegner,that theCompany knew who had signed cards and whatwent on at union meetings; DeBord threatened thatpresident Smith could close the plant down, sell out,or move south if the Union won.All of the above conduct, except for DeBord'sstatement to Woodruff linking Patty Begner to theUnion, occurred before the Union's petition for anelection was filed on May 19, and was therefore notconsideredbytheTrialExaminerinhisrecommendation that the election be set aside and anew election directed.Idissent from the majority's decision not to directan election and from its reversal of the TrialExaminer's Decision that president Smith's threat toFred Begner on July 12, 6 days before the election,that Smith would "take care of" Fred B ;gner wascoercivewithin the meaning of Section 8(a)(1).Although no physical harm may have been intended,Smith's hostile reaction to FredBegner,the husbandof an active and known union adherent, as soon asthe question of unionism arose, culminating in theabove threat, has, as the Trial Examiner found, anominous ring, revealing once more to its employeesthedisfavorwithwhichRespondent viewed thesubject of a union at its plant. While the TrialExaminer correctly did not consider the unfair laborpractices occurring before the filing of the petitionasgrounds for setting the election aside, thoseevents require that the Board take a more seriousview of the two incidents which did occur after thefilingof the petition.' These two incidents, found bythe Trial Examiner to be violative of Section 8(a)(1),are: (1) Theimpressionof surveillance created byDeBord's statement to employeeWoodruff thatRespondent knew PattyBegnertobe a unioninstigator; and (2) The above threat made by thepresidentof the Respondent to PattyBegner'shusband a few days before the election.On the basis of these two incidents, in the contextof the Respondent's coercive antiunion campaignwhich preceded the filing of the petition, I would setthe July 18 election aside and direct a new election.'Burlington RenderingCompany. 161 NLRB 1, 16-17, enfd 386 F.2d699 (C.A.2),Dees of New Jersey161NLRB 204, 205-206, enfd. in part395 F.2d 112 (C.A. 3).TRIAL EXAMINER'S DECISIONandREPORT ON OBJECTIONS TO ELECTIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: A charge was filed onMay 16, 1969, by Oil, Chemical and Atomic Workers HOMECOMFORT PRODUCTS CO.599InternationalUnion,AFL-CIO,referred to hereafter asthe Union or the Charging Party,and a complaint basedthereon was issued on June 13,1969.'As amended at thehearing,thecomplaint alleges thatRespondent (alsoreferred to at times as the Company),through certainnamed agents violated Section 8(a)(1) by keeping Unionmeetingsunder surveillance or intimating that suchsurveillance had occurred;by coercivelyinterrogating itsemployees;by warning them of,and threatening themwith,reprisals;and by ordering them not to discuss theUnionon their free time, all in order to discourage theirinterest in,and their activities on behalf of the Union.Iconducted a hearing in this matter at Peoria,Illinois,on July 22 and23, 1969.Briefs have been received fromtheGeneral Counsel andthe Company,and have beenfully considered.While I was preparing my DecisioninCase 13-CA-678,theDeputy Executive Secretary of the Board issued anOrder,by direction of the Board,dated September 18,1969, consolidating that case(the unfair labor practicematter)with Case 38-RC-688(the representation matter).The lattercase was initiated by a petition filed on May19, 1969,by the Petitioner,Oil,Chemical and AtomicWorkersInternational Union,AFL-CIO.Pursuant to a StipulationforCertificationUponConsent Election,entered into on June 11,1969, anelection by secret ballot was held onJuly 18,1969, underthe supervision of the Regional Director for Region 13.Participating in the election were the Petitioner and anIntervenor,United Steel Workers ofAmerica, AFL-CIO.At the election,out of approximately 149 eligiblevoters,there were 121 valid votes cast,of which 32 werefor the Petitioner, 22 for the Intervenor, and 67 againstrepresentation.The Petitioner and Intervenor thereafterfiled timely objections to conduct affecting the results ofthe election. After investigation, the Regional Director forRegion 13 issued his Report on Objections, in which herecommended that the Intervenor'sObjectionsbeoverruled in their entirety, that Petitioner's Objection 2also be overruled, but that its Objection I be referred bythe Board to me for decision because it covers the samegrounds as the instant unfair labor practice matter. Noexceptions were taken to his Report.This has now been done by the Order dated September18, 1969, referred to above, directing me to include in myDecision appropriate findings of fact, conclusions of lawandrecommendationswithrespecttoPetitioner'sObjection I.Upon the entire record in these cases, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.JURISDICTIONAL FACTSRespondentis an Illinoiscorporation with its office andplaceof business at Princeville,Illinois,where it isengaged inthe manufacture and sale of building products.During a representative 12-month period preceding theissuance of this complaint, it sold and shipped productsvalued inexcess of $50,000 from its Princeville plantdirectly to points outside the State of Illinois. I find thatRespondent is an employerengaged incommerce withinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVED'About a week before the opening of the hearing,the General Counselserved on Respondent a notice of intent to amend the complaint by addingmore instances of alleged violations of Section 8(a)(l) committed by agentsof Respondent already named in the complaint, and other instances byagents not previously named.At the opening of the hearing, GeneralCounsel moved to amend the complaint to allege the matters set out in hisnotice plus two other incidents by a supervisor already named in theoriginal complaint.Respondent requested that the hearing be set over atleast 10 days,so that it might file an answer to the amended complaint. Igranted the motion to amend the complaint,denied Respondent'smotionfor a 10-day delay,but stated that it was entitled to additional time, ifnecessary,to investigate and prepare a defense to the newly stated matters.On the second day of the hearing,Respondent put on its case, calling asitswitnesses(except for Lester Smith,president of Respondent who wascalled by General Counsel under Rule 43(b) of the Federal Rules of CivilProcedure)allthose supervisors and agents who were named in thecomplaint,as well as a few employees who corroborated their testimony orcontradicted that of the General Counsel's witnesses. Respondent did notargue that it needed more time to prepare its defense.After the close of the hearing,Respondent filed an answer to theamended complaint together with a motion to dismiss the entire complainton the ground that it had been required to proceed to hearing withoutproper notice as to the additional allegations in the amended complaint.Respondent relies on Sec.102.15 of the Board'sRules and Regulationswhich provides,inpart,that the notice of hearing accompanying acomplaint shall set the date of the hearing no sooner than 10 days after theservice of the complaint.Respondent'smotion to dismiss the complaint is denied, in accordancewith Sec.102.17 of the Rules which provides,in part,that a motion foramendment of a complaint may be granted by the Trial Examiner at thehearing"upon such terms as may be deemed just." Here,IofferedRespondent additional time to investigate and prepare its defense to thenew allegations,if necessary,but no such request was made.Iam satisfiedthat Respondent was not prejudiced by proceeding with its case the dayafter the General Counsel's presentation.Oil,Chemical and AtomicWorkers InternationalUnion,AFL-CIO,isa labor organization within themeaning ofthe Act.III.THE UNFAIRLABOR PRACTICESBackgroundThe events described below took place during theUnion's effort to organize Respondent's employees. Thecampaign began on April 30, 1969, with a pass-out oforganizing literature at the plant,and culminated with arepresentation election on July 18,1969, just a few daysbefore the instant hearing.Six union meetings were held- on May 1, 7, and 14,on June 11, and on July 2 and17.Princeville,where the Company is located,is a town oflessthan1,000 population. Its business district isconcentrated on one block of Main Street which runs inan east-west direction.The north-south street at thewestern end of the business district in Santa Fe.The plantis located off Santa Fe Street,less than a half mile northof Main Street.It takes only a few minutes to get fromthe plant to the business district by automobile. Of the150 or so employees at the plant, most work on the dayshift,which ends at 4:30 p.m.SurveillanceTheUnion'shandbill,distributedonApril30,announcedanorganizationalmeeting for the plantemployees for the next day at 4:45 p.m., to be held at the 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDVFW Hall. The Hall is located on the south side of MainStreet, somewhere in the west half of the business block.On the other side of Main Street, and nearer to Santa FeStreet than the Hall is a Phillips 66 service station whereSmith, president of the Company, and other officials wereaccustomed to have their cars serviced.More nearlyopposite the VFW Hall is Christ's Bakery where coffee isserved.Shortlyafter4:30p.m.onMay 1, while plantemployees were gathering at the Hall for the meeting,three top officials of the Company, President Smith, VicePresidentMilner,and Plant Manager Peters, driving inMilner's car, stopped at the Phillips station for service.All three admitted that they knew a union meeting hadbeen scheduled at the Hall that afternoon, but they deniedthat their presence on Main Street at that time was tokeep the meeting under observation. They testified thatthey were on their way to Washington, Illinois, about 40miles away, to confer with a retired trade associationofficialabout the impending union campaign, and hadstopped to gas up for their 80 mile round trip.Their presence at the station was first noted by FredBegner, the husband of Patty Begner, a plant employee.He called it to the attention of the Union's tworepresentativeswho were there to conduct the meeting.The two (Brave and Cox) went across the street toconfront the company officials. Brave, in effect, accusedthem of being there to spy on the employees. Smithrejected the accusation somewhat heatedly, asserting thathe could go anywhere he wanted to on public streets.Smith and his companions then walked over to Christ'sBakery for coffee while their car was being attended to.They were in a position to observe the outside of the Hall,but they denied that they were interested in, or noted, whowas there.Patty Begner had stepped into the store next to theHall when she saw Smith's party, so as to escape theirdetection.While inside the store, she saw George Lang,her foreman, and Albert Lee, then a product engineer atthe plant, each driving his own car down Main Street.Lang and Lee each admitted that he knew about thescheduled union meeting, but denied that his purpose inpassing by was to observe, or that he had been asked todo so. Lang said he was following his usual custom afterwork of going to the post office to pick up his mail, andthen either driving home or stopping at a tavern on MainStreet for a beer. Lee said he had stopped, after leavingwork that day, at a gas station at the east end of MainStreet to buy sunglasses, found they had none, and hadthen proceeded west on Main to Santa Fe Street where heturned off to drive home.These appearances on Main Street by company officialsatso sensitive a moment of union organization aresuspiciously coincidental but not inherently improbable. Itisobviously well within the realm of the probable thatofficials,aswellasotheremployees, should havelegitimate business to attend to immediately at the end ofa work day which would cause them to converge on thebusiness district of a town as small as Princeville. AUnion which calls a meeting at such a time and place mayexpect that some,not welcome at the meeting, may bychance happen to cross the paths of its invited guests.I have taken into account the possibility that Lang mayhave left the plant somewhat earlier on May 1, than onother days, but I do not think very much can be made ofit.Even if Lang left a few minutes before 4:45, he couldstillhave gotten down to Main Street in time to benoticed by anyone who had not yet entered the Hall forthe meeting I have also considered the testimony of PattyBegner that Lang may have traversed Main Street twicethat afternoon, but it is also possible that she may havebeen mistaken.'Taking into account all the considerations set outabove, I find that the General Counsel's evidence does notestablish that Smith and his party, Lang, or Lee, intendedto engage in surveillance of the Union meeting on theafternoon of May 1.' Unlike other forms of violation ofSection 8(a)(1), where intention to commit an offense maybe irrelevant, a necessary element of illegal surveillance isaconscious intent to keep union activities underobservation.'Based on the same considerations, I also find thatLang's driving down Main Street soon after 4:30 p.m. onthe afternoons of May 7 and 14, when Union meetingswere also being held at the VFW Hall, is not attributabletoany intent on his part to keep the meetings undersurveillanceGeorge LangConversation with PattyBegner.Lang, who is Begner'sforeman, talked with her sometime after May 7, the dateof the second Union meeting. He showed her a photostatof the Union's authorization card, and asked her, eitherwhether she hadseenone like it, or whether she knewwhat it was. She said she hadn't, and Lang then told herthat by signing such a card she would have to start payingunion dues, and that there wouldn't be an election I findLang's inquiry to be noncoercive interrogation. He did notask her if she had signed such a card to to reveal hersympathies and intentions. His further remarks that bysigninga card she would obligate herself to pay uniondues and make an election unnecessary are, if not thewhole truth, at least close enough to it so that nosubstantial interference with her Section 7 rights can befound.Begneralso testified that a few days before thisconversation, she had asked Lang whether she would get avacation that year. Alluding to her inquiry in the laterconversation, Lang said to her, according to Begner, "Youknow, you have got a vacation coming up, and if theunion getsinyou won't be able to get your vacationbecause they'll tell you when to take it." Lang deniedhaving said anything to her at that time about hervacation or about tying in the possible advent of the unionto her vacation.Ihave little to go on in deciding whether it was Begneror Lang who more correctly recalled whether vacationswerementionedin their later conversation. Begner hadbeen hired toward the end of the previous year, and Iconsider it quite likely that Lang would pick up her earlierinquiry and take the opportunity to make a point againsttheUnion by intimating that union representation couldaffect her vacation rights. The issue is close, but I trustBegner'srecollection over Lang's, and credit her. I amsatisfied thatLang's remark aboutBegner'svacationrightsbeing affected if the Union was the bargainingagent is athreat of loss of benefits, proscribed by Section8(a)(1).'Begner had also testified thata fourth man, Hendricks,was inSmith'sparty that day. I am satisfied thatshe was mistakenon that point.'I find it unnecessary, therefore, to decide whether Lee was a supervisoror Companyagenton that date'Wes! PointManufacturing Company, 142 NLRB 1161, 1162, andMurray OhioManufacturingCompany,155 NLRB 239, 250. HOMECOMFORT PRODUCTS CO.601Conversation withBessieParrott.Lang also showedParrott, an employee in his department, a copy of theunion authorization card, shortly after the first unionmeeting and asked her if she knew what it was. She saidshe did, that she had signed one some months back.According to Parrott, Lang then asked her if she signedone recently. Lang's testimony, on the contrary, is that hehad not asked her whether she had signed a card or howshe felt about the union, although he agreed with her thathe had shown her a copy of theunion'sauthorizationcard.He said that he had read the card to her and hadtold her that by signing it she would forfeit the right to anelection.Lang also testified that Parrott had then said tohim that she did not want a union in there and wouldn'tsign a card. I think it is likely that Lang did tell Parrott,as he hadBegner,that signing the card would foreclosethe right to an election.' I also think that Lang then tookadvantage of Parrott's admission that she had signed acard some months back, to ask her if she had also signedone recently. I credit Parrott on this point. An inquiry ofan employee during the sensitive early stages of anorganizing campaign as to whether she has signed anauthorization card is coercive. I find Lang's question ofParrott as to whether she had recently signed a card to bea violation of Section 8(a)(l).'Conversation withMarsha Snell. On June 24, Langcalled Snell into his office to tell her that she was entitledto an automatic wage increase and to review her workperformance. Lang then asked her what she thought of theunion situation. Snell told him that her father had told herto think it over, and Lang agreed that that was a goodidea.He then told Snell that if the Union got in, itwouldn'tpermit conversations between employer andemployee such as they were having. I find nothingviolative of the Act in these remarks. Lang's inquiry ofSnell as to what she thought of the union situation,although perhaps intended to lead into a discusssion of thedisadvantages of unions was cut short by Snell's answerthat she was going to think about it. Lang's other remarkthat if the Union got in, they could not have suchconversations is ambiguous - it may have been intendedtorefertoreviewsofwork performance betweensupervisor and employee, or to what Lang considered tobe the friendly manner in which his talk with Snell wasapparently going. In either event, Lang was not predictingthattheCompany would deprive its employees ofanything they were now enjoying if they chose unionrepresentation, but only that the advent of the Unioncould lead to a more formal, less intimate relationshipbetween employer and employee.'Maxine DeBordDeBord is anassistantforeman in Lang's department.The issues fully litigated at the hearing with regard toDeBord's conductare (a)whether she had told certainemployees that others, named andunnamed,would bedischarged if the Union got in; (b) whether she had toldcertainemployees that the company knew who theinstigators of the Union were, and that it knew everythingthatwent on at unionmeetings;(c)whether she had'The card,which is in evidence as Resp.Exh. I is a clear andunambiguous designation of the Union as bargaining representative. Itmakes no mention of an election as a possible means of obtainingrecognition.'Little FlowerNursingHome.175 NLRB No. 106.'Nuirena Mills,172 NLRB No. 24, Sec. III, B,1,of Trial Examiner'sDecision.threatened that the plant would be closed, and otherreprisals, if the Union were successful; and (d) whethershe had tried to get one employee to find out fromanother employee what had taken place at a recent unionmeeting.(a)Threats of Discharge. Three witnesses testified forthe General Counsel that DeBord had told each of themthat if the Union got in certain employees would bedischarged. Danny Davis said that DeBord had told himthe third or fourth week in May that there were sixemployees who would be discharged if the union got in.He asked her who they were, but she would not namethem. Bernice Fritz testified that during the second weekof May, DeBord had told her that if the Union got in,Danny Davis and another employee would be fired. Fritzthen asked her about still another employee, and DeBordis supposed to have said, "Yes, her too." According toPatriciaWoodruff,DeBord had told her during thisperiod that Davis and two other named employees wouldprobably be the first to go if the Union got in.DeBord categorically denied telling anyone that anyemployees would be discharged if the Union got in.(b) Creating Impression of Surveillance. Woodruff alsotestified that early inMay DeBord had told her thatemployee Harriet Searle was a Union instigator, that theyknew Searle was passing out cards and were watching her.A week or so later, DeBord told her that they kneweveryone who had signed union cards and knew everythingthat went on at union meetings. Woodruff testified thatshe had asked DeBord how she knew, and that DeBordhad said they had ways of finding out. In a thirdconversation toward the end of May, according toWoodruff, DeBord told her that Patty Begner was anotherUnion instigator, and that her husband had no businessattending union meetings.DeBord's version of her conversations with Woodruffare quite different. As for the first, involving mention ofSearle, DeBord testified that she had seen Searle give GailStoner a card, and had seen Stoner sign and return it toSearle.The next day, Woodruff said to her that Stonerhad put one over by signing a card under her nose.DeBord said she then told Woodruff that nothing hadbeen put over on her, that she had seen Stoner sign, andknew that Searle was passing out cards.As for the second conversation, DeBord deniedWoodruff's version, but did recall a conversation with herwhen the latter said that the Union needed to have onlytwo more cards to be signed to be automatically "in" andthat DeBord had merely replied that they weren't signedyet.As for their last conversation, DeBord denied that shehad said to Woodruff that Patty Begner was an instigatorof the Union, but had only said that if the Union let FredBegner into its meetings, it would let anyone in off thestreet.(FredBegner was employed elsewhere but hadattended some organizational meetings with his wife.)(c)Other Threats of Reprisals. (1) Searle testified thatthe day after the first union meeting, she and DeBordwere sitting together before work began when anotherwoman, whom Searle remembered as Marie Green, anoffice employee, came up and asked them if they had goneto the meeting the day before. Searle said she had goneand that she was interested in it, to which DeBord repliedthat she had heard from higher authority that if the placewent union, they would close it down.Green testified that she did not remember any suchconversation, and had never heard DeBord tell Searle thatthe plant would close if the Union got in. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeBord recalled a conversation with Searle the dayafter the first unionmeeting,but denied that Green hadbeen there. Her version is that she and Searle had beendiscussingthe Union and the meeting, and that Searle hadfirstoffered her a card, then jerked it back, and askedDeBord what she could do about it. DeBord said that shedidn't intend to do anything, at which Searle got angryand used someharsh languagetoward her. DeBord deniedthat she had ever said anything to Searle about whetherthe plant might be closed.(2) According to Bernice Fritz, DeBord told her the dayof the firstmeetingthat if the Union got in, Mr. Smithcould close the doors and could move the plant downsouth- that DeBord had named the state down south,but she couldn't remember which one it was. Otheremployees were present, but Fritz wasn't sure whetherthey had overheard the conversation.DeBord agreed that she had had a conversation withFritz the day of the first meeting, but said that otheremployees had also participatedin it.Someone had askedDeBord if DeBord could go to the Union meeting, andDeBord had said she did not know. A general discussionabout unions followed, in which someone adked her if Mr.Smith would close the factory if the union got in.DeBord answered that he could if he wanted to, that itwas his company and his money, and she assumed he coulddo as he pleased with it.DeBord admitted answering aquestion of Fritz's by saying that Smith could close or sellout if he wished, or move down south, but that she hadsaid it jokingly. She denied ever saying that Smith wouldclose the plant if the Union got in.(3)Woodruff testified that DeBord had also told herbetween the second and thirdunion meetingsthat if theUnion got in, Mr. Smith could shut his doors, that he hadbeen looking for land in Arkansas where he could movethe plant, and that he could take 2 years to drag out theLabor Board charges that had been filed against him.DeBord denied ever tellingWoodruff in a privateconversation that Smith would close the plant or that hewas looking for land in Arkansas, but admitted that therehad been ageneral discussioninwhich she had been askedif the plant could remain open if this case was kept incourt for 2 years. DeBord said she did not know whetherSmith wouldclose, sellout or move south. When someoneaskedher where,she saidjokingly,maybe to Arkansas.ThisdiscussionatwhichWoodruff was also present maybe the one already referred to by DeBord and Fritz.(4)After the secondunionmeeting,DeBord said,according to Fritz, that if the uniongot in, the employeeswould go on production or piece work.' DeBord testifiedthat she had taken part in a conversation at which thequestion came up as to what the starting ratewas at unionplants, andthat she had said, in effect, that she did notthink her employees were efficient enough to meet theproduction quotas ofan organizedplant,where hourlyrates werehigher than the Company was paying.(d) Interrogation.Danny Davis testified that DeBordasked. him, the day after the secondunion meeting, to askBerniceFritz with whom he worked about themeeting,who had been there, and what had been discussed. Davishad attendedthe meeting.DeBord testified however, that it was Davis who hadcome toher the morningafter themeetingto ask her how'Although the point was not clearly made,it ismy impression,based ona conversation between Fritz and DeBord as to what the former'sproduction was compared with that of another employee,that some kindof quota system was already in effect.ithad gone. She said she told him that she would notknow, they would not have let her in even if she had gone,but that he could ask Bernice (Fritz) who she understood,had been there. Later that day, according to DeBord,Davis came to tell her that Fritz had been at the meeting.DeBord then said, "Oh, how did it go then?" and that hehad said that the man (at the meeting) had promised them$3 or $3.50 per hour. DeBord said she knew that Fritzhad gone to the meeting because Fritz had told her so thenext morning without being asked.(e)Findings as to DeBord's conversations.Many ofDeBord's conversations related above were with PatriciaWoodruff. In their briefs, the General Counsel and theRespondent each impugns the credibility of the other'switness.The General Counsel accuses DeBord of beingdevious and evasive, while the Respondent characterizesWoodruff'stestimonyashavingbeencompletelydiscredited.'My own impression of their demeanor andtestimony is that both characterizations are exaggerated.Turning to the specific classes of incidents in whichDeBord was involved, there is first, the testimony ofDavis, Fritz, and Woodruff, that DeBord had told each ofthem separately that some employees would be dischargedif the Union got in,as againstDeBord's flat denial thatthere had been any such conversations. There is little orno background evidence from which I might derive ageneral impression as to the probabilities - but that isperhaps so because there may have been no furtherevidence available. Although I am not convinced merelyby the count of witnesses on either side, I think it isworthy of note that three witnesses should testify withsome specificity, that their supervisor took steps to informeach of them soon after the inception of the unioncampaign that certain employees had been marked fordischarge if the Union got in. DeBord did engage in frankconversations about theUnion with these and otheremployees, and statements which she admitted havingmade to employees about Smith's right to close the plantifhe wanted to, are at least some indication that shethought that Smith was opposed to the Union. On amatter so dependent on slight differences of demeanor, itisdifficult to decide between opposing testimony, but onbalance I believe that Davis, Fritz, and Woodruff reportedDeBord's conversations with them accurately, to the effectthat employees would be discharged if the Union got in. Ifind these to be threats which are clearly in violation ofSection 8(a)(1).There is also a sharp conflict of testimony as toconversations between DeBord and Woodruff in which,according to Woodruff, DeBord named Searle and Begneras instigatorsfor the Union, and said that they (theCompany) knew everyone who had signed union cards andeverything that went on at union meetings. There wasprobablymore to these conversations than Woodruff'sbare recital would indicate and it is quite possible thatwhat DeBord testified she said to Woodruff is true. Theessentialquestion is still, however, whetherWoodruffs'This is partially based on Respondent's charge thatWoodruffhad triedto persuade two fellow employees to corroborate her testimony eventhough neither had been present at any of the conversations she was beingasked to testify about.Ifind this charge is unsubstantiated.Woodruffasked employees Huffman, Wages,and Langdon if DeBord had made thesame sort of statements to them whichWoodruffclaimed DeBord hadmade to her. The testimony of Huffman, Wages and Langdon thatWoodruff asked themto testify "againstMaxine" (DeBord)may be basedon their impression of Woodruffs bias against DeBord, but I am satisfiedthatWoodruff did not ask,nor expect them to testify to anything aboutwhich they did not have personal knowledge HOME COMFORT PRODUCTS CO.603version is also true despite DeBord's denials. I find that itis.Woodruff s manner in testifying impressed me. Sheseemed to me to be concerned about the truth, andunwilling to enlarge on her present recollections. I credither testimony and find that DeBord's statements thatSearle and Patty Begner were Union instigators, and thattheCompany knew everything that went on at Unionmeetings and who had signed cards, created an impressionthat its employees' union activities were being observedand reported on, in violation of Section 8(a)(1).'° There isno indication that union activity or display of unionsympathies were so widespread or so openly carried out atthe plant that DeBord's statements would imply commonknowledge obtainable other than through surveillance.DeBord admitted telling groups of employees whenFritz and Woodruff were present that if the Union got in,Smith could close the factory, sell it or move away since itwas his company and his money, and he could do with itwhat he pleased. She denied saying that hewoulddo it,but only that hecould,and even this, she said, was donejokingly. I believe that these remarks were intended byDeBord to be taken seriously, even if spoken with a traceof levity, and I suspect that the levity, if any, was lost onthe employees. Their questioning DeBord as to whatSmith might do if the Union got in shows that it was amatter of concern to them, and DeBord's answers, thatbecause Smith owned the plant he had unrestrained libertyto do as he pleased, would reasonably have the effect ofcoercing the employees into not taking action which couldbring about the loss of their jobs. The distinction between"would close the plant" and "could close the plant" whichDeBord made in her testimony, and on which Respondentrelies in its brief is not, in the context in which theconversations took place, substantially different. DeBordwas predicting that the coming of the Union gave Smithcertain options and that he would be free, in that eventand for that reason alone, to close down, sell out or movesouth.These are threats which are in violation of Section8(a)(1). In view of this finding, I find it unnecessary toresolve in the credibility issue posed by the differentversions of Searle and DeBord in their conversation theday after the first union meeting.Fritz testified that DeBord had told her that if theUnion got in, the employees would go on production orpiece work. If that was all DeBord had said, it seems tome to be too ambiguous to constitute a threat of reprisal.DeBord's testimony is that she had said the plant wouldhave to go on production because, in effect, the employeeswere not efficient enough to earn the wage rates prevailingin organized plants. I see no threat of economic reprisalfor union activity in DeBord's extension of her remarksabout going on a production basis, as she was onlypointing out that higher wage rates might require moreefficient operations."As for DeBord's conversation with Davis about thesecond unionmeeting:Davis testified that DeBord hadasked him to find outthe essentialdetails of the meetingfrom Fritz, while DeBord said she had told Davis to talkto Fritz if he wanted to know about it. It is true that ifDavis had himself gone to the meeting, there would havebeen no pointin his askingDeBord about it, particularlysincehewould have known that DeBord, being asupervisor,would not have been there. So far, Davis's"Exber d/b/a El Cortez Hotel,160 NLRB 1442, 1451-52, andCentralPower A Light Company.173 NLRB No. 50."The BartleyCompany, 170 NLRB No. 80.testimony that it was DeBord who asked him to reportback to her, seems more probable. However, in thisinstance, I credit DeBord over Davis. I suspect that Davis,ayoungman,was being playful with his femalesupervisor, and that he did not really expect a responsiveanswer to his question as to how the meeting had gone. Ialsosuspect thatDeBord was being playful too insuggesting that he ask Fritz if he really wanted to know.Thus, crediting DeBord, I find nothing improper in herremarks to Davis that he could talk to Fritz about theunion meeting.The company picnic on July 12A few days before the Company picnic, DeBordchecked with Pat Begner on who in her family would becoming. Begner testified that DeBord then said that ifthey came to the picnic, they were not to talk about theUnion, and if they did they would be asked to leave thegrounds.DeBord's testimony on this matter is, in effect, thatbecause of the heat that day and production problems, theemployees were disgruntled, and that consequently, shehad told Begner that the picnic was to be a day ofrelaxationwith plant problems to be forgotten. DeBorddenied that she forbade discussion of the Union butadmitted she said to Begner that anyone bringing upbusiness would be asked to leave.Although I believe that Begner's testimony aboutDeBord banning union talk at the picnic is more crediblethan DeBord's explanation, I do not find any violation inwhat was said to Begner. There was no invalid ruleagainst discussing the Union at the plant, and talk aboutitapparently occurred with the knowledge of supervisors,so that DeBord's remark must, I think, be viewed more asan attempt to ensure a noncontroversial atmosphere at thepicnic than as a rule to be taken seriously. Furthermore,the coercion implied in DeBord's remark that violatorswould be asked to leave the picnic strikes me as minimalto the point of evanescence.One untoward incident did occur at the picnic. Thesecretary-treasurer of the Company, Walker, first engagedFred Begner in small talk about his job, and then askedhim what he thought about the situation at the plant.Walker was referring to the Union campaign (the electionwas scheduled for the following week), and Begnerunderstood his reference. Begner thereupon left to find hiswife to tell her what Walker had just said to him, andMrs. Begner quickly went to find President Smith tocomplain to him about Walker's query of her husband.Smith calledWalker over, and Fred Begner then joinedthe discussion which became somewhat heated. Smith toldFred Begner that he would appreciate it if Begner kept hisnose out of the Company's business, since he was not anemployee of Home Comfort. So far there is substantialagreement in the testimony of all the participants. At thispoint, according to Fred Begner, he asked Smith who hethought he was, and that Smith again told him he had nobusiness interfering with Home Comfort's business, andadded, "I'll take care of you." Smith then walked away,with Begner following him. Begner asked him what hemeant by "taking care" of him, whether he was going tokill him.Smith and Walker both denied that Smith had said"I'll take care of you" or had uttered any threat to FredBegner, butWalker did corroborate Begner's testimony,that as Begner was following Smith as the latter walkedaway, Begner said to him, "What are you going to do, kill 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDme?" It seems to me that Begner's final remark, astestified to by him and confirmed by Walker, makes nosense in the context of the argument unless it had beenpreceded by something in the nature of a threat by Smith.Itherefore credit Fred Begner and find that Smith,exasperated by what he regarded as interference in hisaffairs by a non-employee, said to Begner, "I'll take careof you."Ido not know what Smith could have meant by theremark- certainly no threat of physical harm to FredBegnerbut it does have an ominous ring to it, andwould reasonably tend to intimidate Mrs. Begner andother plant employees in exercising their right to engageinconcerted activities. I find that Smith's statement toFred Begner that he would "take care of him" is restraintand coercion under Section 8(a)(1).Summary of unfair labor practice findingsIhave found the following incidents to be violative ofSection 8(a)(1). (1) Lang's threat to Patty Begner shortlyafterMay 7 that her vacation benefits might bediminished or lost if the Union got in; (2) Lang's coerciveinterrogationof Parrott, shortly afterMay 1, as towhether she had signed a union card recently; (3)DeBord's threats to Davis (third or fourth week in May)and to Fritz and Woodruff (second week in May) thatcertainnamed employees would be discharged if theUnion got in; (4) DeBord's creating an impression ofsurveillanceof employees' union activities by tellingWoodruff that the Company knew who the unioninstigators were, who had signed union cards, and whatwent on at union meetings (during May, with the last suchstatement occurring toward the end of May); (5) DeBord'spredictive threats that Smith could close the plant, sellout, or move south if the Union got in, all of which weremade in the first half of May; and (6) Smith's threat atthe company picnic on July 12 that he would take care ofFred Begner.IV. CONDUCTAFFECTING THE RESULTS OF THEELECTIONOnly conduct occurring on and after the date of thefilingof a petition may be considered in determiningwhether to set aside an election because of interferencewith the employees' exercise of a free choice.' 3 Most ofthe conduct which I have found to be violative of Section8(a)(l) occurred, however, before May 19, 1969, the dateon which the petition was filed, and is therefore to bedisregardedwithrespecttotheissueofwhetherobjectionable conduct affecting the results of the electionhas also occurred. There are, however, two incidentsclearlywithin the critical period, from the date of thepetition to the date of the election, and one, whichbecause of the indefiniteness of the date ascribed to it,may have taken place either inside or outside that period.The two incidents on which I may rely because theytook place after May 18, are DeBord's telling Woodruffthat Patty Begner was one of the Union instigators, andSmith's threat to Fred Begner that he would take care ofhim. The third incident, described as having occurred thethird or fourth week of May (May 19 was in the middleof the third week) involved DeBord's threat to Davis thatcertain employees would be fired if the Union got in. I amnot satisfied that the General Counsel has met his burden"GoodyearTire and RubberCompany, 138 NLRB 453with respect to this incident of establishing that itdefinitelyoccurred on or after May 19, and I shalltherefore not rely on it.However, the first two incidents did take place after thefiling of the petition and are, in my opinion, of sufficientgravity to warrant setting the election aside. One involvesa threat of discharge and the other an implication ofsurveillanceof union activities, which by their naturewould tend to reach a wider audience than the particularperson to whom each was directed. Accordingly, Irecommend that the election of July 18, 1969, be set aside,and a new election be conducted at a time to bedetermined by the Regional Director.V. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connectionwith its operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.VI. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCONCLUSIONS OF LAW1.The Respondent, Home Comfort Products Co., isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Oil,Chemical and Atomic Workers InternationalUnion,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed by Section7 of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent did not engage in unfair labor practicesother than as found herein.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendthatHomeComfortProductsCo., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Threatening employees with discharge or the loss ordiminution of their benefits;threatening them that itsplantwould be closed down,moved or sold; andthreatening them that it would"take care"of someone, ifactivities on behalfof Oil, Chemicaland AtomicWorkersInternational Union,AFL-CIO orany other union did notcease,or if a union succeeded in organizing its plant.(b) Coercively interrogating its employees as to whetherthey had signed union authorization cards. HOME COMFORT PRODUCTS CO.(c)Creatingorconveying the impression to itsemployees that it knew who the instigators of the unionwere, that it knew what went on at union meetings, andwho had signed union cards.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to loin or assist Oil,Chemical and AtomicWorkers InternationalUnion,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from engaging in such activities.2.Take the following affirmative action which it isfound will effectuate the policies of the Act-(a) Post at its plant at Princeville, Illinois, copies of theattachednoticemarked "Appendix."" Copies of saidnotice to be furnished by the Officer-in-Charge forSubregion 38 shall, after being duly signed by anauthorized representative of the Respondent, be posted byit immediately upon receipt thereof and maintained by itforaperiodof60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced or covered by any other material.(b)Notify the Officer-in-Charge for Subregion 38, inwriting,within 20 days from the receipt of this Decisionand Report what steps it has taken to comply herewith."IFURTHER RECOMMEND that the complaint be dismissedas to any alleged violations not found herein; and that theelection held on July 18, 1969, in Case 38-RC-688 be setaside, and that said case be remanded to the RegionalDirector for Region 13 to conduct a new election when hedeems that circumstances permit the free choice of abargaining representative."in the event no exceptions are filedas provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations, and RecommendedOrder hereinshall,as provided in Section 102.48 of theRules and Regulations, beadopted bythe Boardand becomeits findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthatthe Board'sOrder is enforcedby a judgmentof a United States Courtof Appeals, the wordsinthe notice reading"Posted byorder of theNationalLabor Relations Board"shallbe changedto read "Postedpursuant to a Judgment of the UnitedStates Court of AppealsEnforcingan Order of the National LaborRelations Board ""If these Recommendations are adoptedby the Board,this provisionshall be modified to read:"Notify the Officer-in-Charge for Subregion 38,inwriting,within 10 daysfrom the date of thisOrder,what steps theRespondent has takento complyherewith."APPENDIXNOTICE TOEMPLOYEES605PostedbyOrder oftheNationalLabor RelationsBoard an agency of the United States GovernmentWE WILL NOTthreaten our employees with dischargeor loss of benefits,or that our plant will close down,move or be sold, or that we will"take care" of anyone,if activities on behalf of the Oil,Chemical and AtomicWorkers International Union,AFL-CIO,or any otherunion,do not end or if a union is successful inorganizing this plant.WE WILL NOT coercively interrogate any of ouremployees as to whether they have signed unionauthorization cards.WE WILL NOT create or convey the impression to ouremployees that we know who the instigators of theunionwere, that we knew what went on at unionmeetings,or that we knew who had signed union cards.WE WILL NOT in any like or related manner interferewith, restrain or coerce our employees in the exercise oftheir right to self-organization,to join or assist Oil,Chemical and Atomic Workers International Union,AFL-CIO,or any other labor organization,to bargaincollectivelythroughrepresentativesof their ownchoosing,or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all suchactivities.All our employees are free to become, or remain, or torefrain from becoming or remaining,members of theabove-named or any other labor organization.DatedByHOME COMFORTPRODUCTS CO.(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,Fourth Floor, Citizens Building, 225 Main Street, Peoria,Illinois61602, Telephone 309-673-9291.